Exhibit FOR IMMEDIATE RELEASE – CALGARY, ALBERTA – NOVEMBER 13, 2008 BAYTEX ENERGY TRUST ANNOUNCES THIRD QUARTER 2008 RESULTS, RESOURCE PLAY LAND ACQUISITIONS AND BOARD OF DIRECTORS AND MANAGEMENT APPOINTMENTS Baytex Energy Trust (TSX: BTE.UN; NYSE: BTE) is pleased to announce its operating and financial results for the three months and nine months ended September 30, Highlights · Generated record cash flow of $146.6 million in the quarter, 17% higher than the previous record set in Q2/08 and 96% higher than Q3/07; · Achieved record quarterly production of 42,538 boe/d, an increase of 11% over Q2/08 and 12% over Q3/07; · Generated record quarterly net income of $137.2 million, 299% higher than Q2/08 and 274% higher than Q3/07; · Maintained conservative payout ratio of 50% in the quarter before DRIP (39% net of DRIP), and 47% year-to-date before DRIP (38% net of DRIP); · Confirmed the commercial viability of heavy oil thermal development at Seal; and · Acquired significant land positions in two light oil resource plays in North Dakota and Saskatchewan. Three Months Ended Nine Months Ended FINANCIAL September 30, 2008 June 30, 2008 September 30, 2007 September 30, 2008 September 30, 2007 ($ thousands, except per unit amounts) Petroleum and natural gas sales 363,044 332,336 193,784 959,828 512,029 Cash flow from operations (1) 146,586 125,195 74,957 373,351 187,363 Per unit- basic 1.53 1.42 0.90 4.16 2.38 - diluted 1.47 1.33 0.84 3.94 2.23 Cash distributions 57,233 46,005 38,746 141,712 108,613 Per unit 0.75 0.65 0.54 1.96 1.62 Net income 137,228 34,417 36,674 207,493 91,507 Per unit- basic 1.44 0.39 0.44 2.31 1.16 - diluted 1.39 0.38 0.43 2.28 1.12 Exploration and development 48,584 41,827 43,533 142,114 114,370 Acquisitions – net of dispositions 78,635 178,409 752 256,925 240,363 Total capital expenditures 127,219 220,236 44,285 399,039 354,733 Long-term notes 190,725 179,900 179,280 190,725 179,280 Bank loan 200,445 180,000 259,328 200,445 259,328 Convertible debentures 10,377 11,654 16,531 10,377 16,531 Working capital deficiency 56,446 42,119 12,189 56,446 12,189 Total monetary debt (2) 457,993 413,673 467,328 457,993 467,328 Baytex Energy Trust Press
